
	
		II
		110th CONGRESS
		1st Session
		S. 755
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2007
			Mr. Schumer (for himself
			 and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  States to provide diabetes screening tests under the Medicaid program for adult
		  enrollees with diabetes risk factors, to ensure that States offer a
		  comprehensive package of benefits under that program for individuals with
		  diabetes, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Diabetes Screening and Medicaid
			 Savings Act of 2007.
		2.Improvement of
			 diabetes screening and treatment under medicaid
			(a)Diabetes
			 screening tests for adult enrollees with diabetes risk
			 factorsSection 1905(a)(4) of the Social Security Act (42 U.S.C.
			 1396d(a)(4)) is amended—
				(1)in subsection
			 (a)(4)—
					(A)by striking
			 and before (C); and
					(B)by inserting
			 after the semicolon at the end the following and (D) diabetes screening
			 tests (as defined in section 1861(yy)(1)) for an individual at risk for
			 diabetes (as defined in subsection (y)) at such intervals as are consistent
			 with the requirements of subparagraph (B), or in the case of an individual 21
			 years of age or older, standards established by the Secretary under section
			 1861(yy)(3);; and
					(2)by adding at the
			 end the following new subsection:
					
						(y)For purposes of
				subsection (a)(4)(D), the term individual at risk for diabetes
				means—
							(1)an individual 45
				years of age or older who is overweight, defined as a body mass index greater
				than 25 kg/m²; and
							(2)an individual
				under 45 years of age who is overweight (as so defined) and who has any of the
				following risk factors for diabetes:
								(A)A first-degree
				relative with diabetes.
								(B)Hypertension.
								(C)Dyslipidemia.
								(D)Habitually
				inactive.
								(E)Member of a high
				risk ethnic population for diabetes, including a member of the following
				populations:
									(i)African
				American.
									(ii)Latino/Hispanic.
									(iii)American
				Indian.
									(iv)Alaskan
				Native.
									(v)Asian
				American.
									(vi)Pacific
				Islander.
									(F)Previous
				identification of an impaired fasting glucose or an impaired glucose
				tolerance.
								(G)A history of
				gestational diabetes mellitus or delivery of a baby weighing greater than 9
				pounds.
								(H)Polycystic
				ovarian disease.
								(I)A history of
				vascular
				disease.
								.
				(b)Comprehensive
			 package of benefits for individuals with diabetes
				(1)In
			 GeneralSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
					(A)in paragraph
			 (69), by striking and at the end;
					(B)in paragraph
			 (70)(B)(iv), by striking the period at the end and inserting ;
			 and; and
					(C)by inserting
			 after paragraph (70)(B)(iv), the following new paragraph:
						
							(71)provide that the
				medical assistance furnished to any individual who has been determined to be
				eligible for such assistance and diagnosed with diabetes shall include, in
				addition to any other items and services required to be furnished to the
				individual under this title, at least the following items and services as
				required by the individual's treating physician or healthcare provider:
								(A)The care and
				services listed in paragraphs (1), (2), (3), (4)(B), (4)(D), (5), (10), and
				(12) (without regard, in the case of prescribed drugs, to any limit imposed
				under the State plan on the number of prescriptions filled per month, but
				subject to any such limit imposed by the treating physician or healthcare
				provider) of section 1905(a).
								(B)Durable medical
				equipment (as defined in section 1861(n)) and other durable medical equipment
				covered under title XVIII through national coverage determinations, including
				insulin pumps and associated supplies.
								(C)Services related
				to pregnancy (including prenatal, delivery, and post partum services).
								(D)A yearly dilated
				eye exam by an eye care professional with appropriate follow-up care as
				medically needed.
								(E)Podiatric
				services.
								(F)Diabetes
				education, including diabetes outpatient self-management training services (as
				defined in section 1861(qq)).
								(G)Medical nutrition
				therapy services (as defined in section
				1861(vv)(1)).
								.
					(2)Prohibition on
			 cost sharing
					(A)In
			 generalSection 1916 of the Social Security Act (42 U.S.C. 1396o)
			 is amended by adding at the end the following new subsection:
						
							(j)In the case of an
				individual who has been determined to be eligible for medical assistance and
				diagnosed with diabetes—
								(1)no deduction,
				cost sharing, or similar charge shall be imposed for any item or service listed
				in subparagraph (A) through (G) of section 1902(a)(71) that is provided to the
				individual as a result of the individual's diagnosis with diabetes or
				complications related to such diagnosis; and
								(2)the State option
				to impose cost sharing under section 1916A shall not apply with respect to the
				provision of medical assistance to such individual for any item or service
				listed in subparagraph (A) through (G) of section 1902(a)(71) that is provided
				to the individual as a result of the individual's diagnosis with diabetes or
				complications related to such
				diagnosis.
								.
					(B)Conforming
			 amendmentThe second sentence of section 1916A(a)(1) of the
			 Social Security Act (42 U.S.C. 1396o–1(a)(1)) is amended by striking
			 section 1916(g) and inserting subsection (g) or (j) of
			 section 1916.
					(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on October 1, 2007.
				(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				
